

 
Exhibit 10.1

 
CASH COLLATERAL PLAN




PLEDGE AND SECURITY AGREEMENT
FOR
GUARANTEE OF DEDUCTIBLE and / or LOSS LIMIT REIMBURSEMENT


This pledge and security agreement for guarantee of deductible and / or loss
limit reimbursement, (" Agreement"), is made and entered into as of 12/15/2015
by and between Liberty Mutual, as defined in ¶ 1 below, and  Policyholder,  as
defined in ¶ 2 below, to secure all of Policyholder's obligations to Liberty
Mutual arising out of or in connection with any and all the following insurance
policies including any and all renewals, rewrites thereof (singularly the
"Insurance Policy" collectively the "Insurance Policies") listed below and any
policies with deductible or loss limit provisions which are written by Liberty
Mutual for Policyholder subsequent to the execution of this Agreement but prior
to the renewal are incorporated herein by reference and made a part hereto.




 
Policy No.                                                      Insurer
 
See Attached Schedule                               Liberty Mutual
 




1.           Liberty Mutual. The term "Liberty Mutual" means Liberty Mutual
Insurance Company, Liberty Mutual Fire Insurance Company, Liberty Insurance
Corporation, or The First Liberty Insurance Corporation, all of which have their
principal place of business at 175 Berkeley Street, Boston, Massachusetts, 02116
and Employers Insurance of Wausau, Wausau General Insurance Company, Wausau
Underwriters Insurance Company or Wausau Business Insurance Company, all of
which have their principal place of business at 2000 Westwood Drive, Wausau, WI
54401, or any other executing company or companies of The Liberty Mutual Group
or the Wausau Insurance Companies. However, regardless of which company has
issued an Insurance Policy, this Agreement will be satisfied if all notices and
payments are made to:


Liberty Mutual Insurance Company
175 Berkeley Street
Boston, Massachusetts   02116


Notices to Liberty Mutual shall be in writing and shall be delivered by mail to
Liberty Mutual's principal place of business and addressed to Steve Whalen, H.O
Financial Credit, or to such other address or person as Liberty Mutual may
specify to the Policyholder in writing.  Notices given hereunder shall be deemed
effective upon the date received.
 
 
Copyright, 2001, Liberty Mutual Insurance Company
 

--------------------------------------------------------------------------------


2.           Policyholder.  The term "Policyholder" as used in this  Agreement
shall mean ITT Educational Services Inc. with its principal place of business at
13000 North Meridian Street, Carmel, IN 46032 and shall include all those listed
on any of the above Insurance Policies as a "named insured," and all of them
shall be jointly and severally liable for performance of the terms of this
Agreement and for the reimbursement of deductible and/ or loss limit advances
made by Liberty Mutual, for the payment of premiums and for all other
obligations owing to Liberty Mutual under the Insurance Policies or this
Agreement.


Except for the deductible and / or loss limit reimbursement notices contemplated
in ¶5(a) or premium invoices, any notice required to be sent to the Policyholder
shall be in writing and shall be delivered by mail to the person designated
below at Policyholder's principal place of business and addressed to Angela
Knowlton, CPA, Senior Vice President, Controller and Treasurer, Chief Accounting
Officer, or to such other address or person as Policyholder may specify to the
Liberty Mutual in writing.  Notices given hereunder shall be deemed effective
upon the date received.  Notices to the Policyholder shall be on behalf of all
those listed as a "named insured" on any of the above Insurance Policies and
Policyholder will act on behalf of all of them, unless the Policyholder and
Liberty Mutual agree in writing on some other arrangement.


3.           Endorsements and Filings.  Liberty Mutual has issued or will issue
to the Policyholder the above listed Insurance Policies and, with the consent of
the Policyholder, has attached or will attach to some or all of the Insurance
Policies certain deductible, premium endorsements and the MCS-90 endorsement if
applicable.  Liberty Mutual has also filed, or will file, with appropriate
federal and state regulatory agencies, where applicable, evidence of insurance
for the protection of the public, and has issued or will issue evidence of
insurance to additional parties who require or request such evidence of
insurance.


4.           Deductible Advances and Premiums.  Pursuant to the terms of the
Insurance Policies, Liberty Mutual may advance any part or all of the deductible
and/ or loss limit amount or payments made pursuant to the terms of the MCS-90
endorsement on behalf of the Policyholder for claims which are the sole and
exclusive liability of the Policyholder. The Policyholder agrees to reimburse
Liberty Mutual for such payments, and any allocated loss adjustment expenses and
costs applicable to such claims.


To the extent not reflected in the applicable rating plan(s), Policyholder shall
reimburse Liberty Mutual for any taxes, interest, fines or penalties paid or
advanced by Liberty Mutual which are attributable to any deductible amounts
under the Insurance Policies and for any state assessments, surcharges or other
charges paid or advanced by Liberty Mutual, including but not limited to those
that relate to any second injury fund, guaranty fund, residual market,
reinsurance pool, or other compulsory plan or mechanism and any interest, fines
or penalty charges thereon.


All amounts due from the Policyholder pursuant to or described in this ¶4 are
referred to herein as “Obligations”.  Any adjusted and other premiums that may
become due from Policyholder pursuant to the terms of the Insurance Policies as
well as any amount Liberty Mutual may advance pursuant to the terms of the
MCS-90 endorsement on any other policy issued for Policyholder will also be
considered “Obligations”.

 
 
-2-

--------------------------------------------------------------------------------

 
5.  
Reimbursement, Payment, and Disputed Deductible Amounts.



(a)           Reimbursement by the Policyholder of amounts paid or advanced by
Liberty Mutual, under the circumstances described in ¶4 above, shall be made so
that Liberty Mutual receives payment on or before the due date after receipt by
the Policyholder of any written request by Liberty Mutual for reimbursement of
said amounts. Payment by Policyholder of any adjusted or other premiums or
amounts
due under the Insurance Policies shall be made so that Liberty Mutual receives
payment on or before the due date after receipt by Policyholder of any written
notice by Liberty Mutual to Policyholder that such a payment is required. Should
any reimbursement, premium payment or amounts due not be made within said thirty
(30) day period of the due date, then, in addition to all other rights and
remedies available to Liberty Mutual hereunder, under the policies, or at law or
in equity, Liberty Mutual shall be entitled to receive a late payment charge
computed at a rate of Prime Rate (as published in the Wall Street Journal) plus
1% per annum on the overdue amount, for actual days elapsed from the date due
until paid. Such late payment charges shall be included in "Obligations" as
defined hereunder.
.


(b)           Should a dispute arise as to an amount due within the "Deductible
and/ or Loss Limit Advance" based on the Policyholder's good faith belief that
Liberty Mutual has, because of an administrative error, miscalculated the
Deductible / or Loss Limit Advance, then the Policyholder, after written notice
to Liberty Mutual indicating the nature and amount of the dispute, agrees to
either:


(i)           Pay the Deductible and/ or Loss Limit Advance, including the
disputed amount, however, if the disputed advance amount is resolved in the
Policyholder's favor, Liberty Mutual shall credit the Policyholder such disputed
advance plus accrued interest at the prevailing Prime Rate (as published in the
Wall Street Journal) plus 1% per annum as of the original receipt date of the
disputed advance amount to the date said amount is credited to the Policyholder;
or


(ii)           Pay the Deductible and / or Loss Limit Advance as billed, net of
the disputed amount, however, if the disputed advance amount is resolved in
Liberty Mutual's favor, the Policyholder shall remit to Liberty Mutual such
disputed advance amount plus accrued interest at the prevailing Prime Rate (as
published in the Wall Street Journal) plus 1% per annum from the original due
date of the disputed advance amount to date of remittance to Liberty Mutual.


6.           Collateral. To secure the Obligations, whether now existing or
hereafter arising, of Policyholder to Liberty Mutual arising under or in
connection with the Insurance Policies, this  Security Agreement and the MCS-90
endorsement if applicable, (the "Obligations"), Policyholder hereby pledges to
and grants a security interest to Liberty Mutual in:


(a) all money and property of Policyholder which is now in or which shall
hereafter come into the possession, custody or control of Liberty Mutual,
including but not limited to cash in a bookkeeping account maintained by Liberty
Mutual, (the "Cash Account"); in connection with the foregoing, Policyholder
acknowledges and agrees that amounts credited to the Cash Account need not be
segregated from other assets of Liberty Mutual and that no interest shall be
paid or credited to the Policyholder on amounts credited to the Cash Account;
and,


(b) all proceeds and products of ¶ 6(a).


(The property described in clauses (a) and (b) being hereinafter referred to as
"Collateral").


7. Minimum Value of Collateral; Additional Collateral.  Policyholder will at all
times maintain cash in the Cash Account equal to the amount set forth on the
most recent schedule, ("Schedule"), provided by Liberty Mutual from time to time
hereafter setting forth the estimated amount of deductible reimbursement,
adjusted or other premium, and other obligations ultimately owing from
Policyholder to Liberty Mutual under the Insurance Policies and this Security
Agreement with respect to the Potential Liability as defined in ¶ 8 below.  If
the amount shown on the Schedule is greater than the amount in the Cash Account
at the date of such Schedule, then Policyholder shall within thirty (30) days of
its receipt of the Schedule, deposit additional cash into the Cash Account so
that the amount in such Cash Account shall equal the amount set forth on such
Schedule. If such determination indicates that the amount of Policyholder’s
Potential Liability, as defined in ¶8, is less than the amount in the Cash
Account at the date of such Schedule, the Policyholder upon receipt of written
notice by Liberty Mutual may request that any excess cash be returned to the
Policyholder.
 
 
 
-3-

--------------------------------------------------------------------------------

 
In the event that the Cash Account has been debited in accordance with the
provisions of ¶ 11(a) below, then Policyholder shall, within fifteen (15) days
of its receipt of the debit notice contemplated in ¶ 11(a), deposit additional
cash in the amount of the Liquidated Amount, (as defined in ¶ 11(a)), into the
Cash Account.  The Policyholder’s duty to maintain cash in the Cash Account, (or
a letter of credit pursuant to ¶11 below), of a value not less than that
required by this ¶ 7 shall continue until the Policyholder has paid or
liquidated all of its Obligations.


8.           Potential Liability Defined. For purposes of this Security
Agreement potential liability shall mean limited incurred losses developed using
the then current National Market Actuarial development factors and practices
subject to a deductible aggregate or maximum (if applicable) minus all losses
previously reimbursed to Liberty Mutual by the Policyholder.


9.           Representations and Warranties of Policyholder. The Policyholder
hereby represents and warrants as follows:


(a)           The Policyholder is, and at the time of delivery of the Collateral
will be, the legal and beneficial owner of the Collateral free and clear of any
and all liens, claims, encumbrances and interests other than the security
interest created by this Security Agreement.


(b)           The Policyholder has full power, authority and legal right to
pledge the Collateral pursuant to this Security Agreement.  The execution,
delivery and performance of this Security Agreement by Policyholder has been
authorized by all necessary corporate actions. The Policyholder executing this
Security Agreement has full right and authority to execute and deliver this
Security Agreement on behalf of all entities encompassed within the term
"Policyholder."


(c)           No consent, authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required either (i) in connection with the pledge of Collateral by Policyholder
pursuant to this Security Agreement or (ii) for the exercise by Liberty Mutual
of its rights and remedies hereunder.


(d)           To the best of Policyholder's knowledge, there are no facts,
events or occurrences which in any way impair the validity or collectability of
the Collateral or which would tend to reduce the amount payable hereunder.


10.           Covenants of Policyholder.  In addition to the Obligations of
Policyholder set forth in other provisions of this Security Agreement,
Policyholder covenants and agrees that so long as any Obligations are
outstanding, it will:


 
-4-

--------------------------------------------------------------------------------

 
(a)           Promptly execute and deliver all further instruments and documents
and take all further action as may be necessary or as Liberty Mutual may
reasonably request in order to perfect and protect any security interest granted
hereby or to enable Liberty Mutual to exercise and enforce its rights and
remedies hereunder.


(b)           Mark its books and records pertaining to the Collateral to
evidence this Security Agreement and the security interest granted hereby;


(c)           Not create, permit or suffer to exist any lien, claim, encumbrance
or interest in all or any part of the Collateral other than the security
interest created by this Security Agreement;


(d)           Not assign, exchange, transfer, all or any portion of the
Collateral or attempt or contract to do so; and,


(e)           Advise Liberty Mutual promptly in reasonable detail (i) of any
lien, security interest, encumbrance or claim made or asserted against any
portion of the Collateral and (ii) of the occurrence of any other event which
would have a material effect on the aggregate value of the Collateral or on the
security interest created hereunder.


Limitation on Liberty Mutual's Duty with Respect to Collateral.


(a)           Liberty Mutual shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral in its possession or under its
control if the Collateral is accorded treatment substantially equivalent to that
which Liberty Mutual in its individual capacity accords its own property
consisting of cash, it being understood, however that Liberty Mutual shall not
have responsibility for taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above) to maintain possession of
the Collateral or to preserve rights against any person with respect to the
Collateral.


(b)           Liberty Mutual shall be under no duty or obligation (i) to make or
give presentment, demand for performance, notice of non-performance, protest,
notice of protest, or notice of dishonor in connection with any obligations or
evidences of indebtedness held as Collateral or in connection with any
obligations or evidences of indebtedness which constitute the Obligations.


11.           Defaults & Remedies.  Any of the following events shall be "Events
of Default":


(a) The failure of Policyholder to pay or reimburse any of the Obligations when
due. If an Event of Default described in ¶ 11(a) has occurred, Liberty Mutual
may debit the Cash Account for the applicable past due Obligation and related
late payment charge, (the "Liquidated Amount").  After Liberty Mutual's receipt
and application of the Liquidated Amount, Liberty Mutual shall give written
notice to Policyholder of the Liquidated Amount, the date of debit, and the
reimbursement request to which the Liquidated Amount related. Policyholder
acknowledges and agrees that debits in accordance with this ¶ 11(a) do not
constitute foreclosure or sale of the Collateral, but rather constitute an
additional remedy available to Liberty Mutual in its sole and absolute
discretion upon the occurrence of an Event of Default described in ¶ 11(a),
above, and that any Collateral remaining after any such debit shall continue to
be Collateral securing all present and future Obligations.;


(b) The failure of Policyholder to maintain sufficient cash in the Cash Account,
as the case may be, as set forth in ¶ 7. above;


 
-5-

--------------------------------------------------------------------------------

 
(c) The insolvency of the Policyholder, commencement by Policyholder of
corporate or other liquidation or dissolution proceedings, failure by
Policyholder to pay debts generally as they become due, general assignment by
the Policyholder for the benefit of creditors, or the filing by or against
Policyholder of any petition, proceeding, case or action under the provisions of
the United States Bankruptcy Code or other law for the relief of or relating to
debtors;


(d) The filing of a petition for the appointment of, or the appointment of,
either voluntarily or involuntarily, a receiver, liquidator, conservator,
rehabilitator, trustee, custodian or similar official to take possession or
control of any property of Policyholder;


(e)  
Failure to keep or perform any of the terms or provisions of this Security
Agreement;



If an Event of Default described in ¶11(b, c, d or e), above, has occurred, in
addition to all other rights and remedies available under this Security
Agreement, Liberty Mutual shall have the option to require the Policyholder to
pay immediately upon notice any and all outstanding Obligations, including, but
not limited to,  deductible / loss limit reimbursements, premium payments and
all other obligations arising under or in connection with the Insurance Policies
and this Security Agreement.




If any Event of Default, as described in ¶11(b, c, d or e), above,, has
occurred, Liberty Mutual may do one or more of the following, in such order as
Liberty Mutual shall determine in its sole and absolute discretion:


(i) terminate any services it performs for Policyholder and terminate any
insurance (including the Insurance Policies) issued for the benefit of
Policyholder (where permitted by law);


(ii)  exercise with respect to the Collateral, in addition to all other rights
and remedies provided for in this Security Agreement or otherwise available to
it at law or in equity, all rights and remedies of a secured party on default
under the Uniform Commercial Code then in effect the Commonwealth of
Massachusetts.


(f) The cancellation or non renewal of any of the Insurance Policies to which
this Security Agreement applies;




(g)  
The violation of any or all of the following covenants:



[Not Applicable]


If an Event of Default, as defined in ¶ 11(f or g) the Policyholder will first
have the option of providing a letter of credit within 30 days pursuant to the
terms outlined below.


If the Policyholder fails to deliver to Liberty Mutual the Letter of Credit then
Liberty Mutual may do one or more of the following, in such order as Liberty
Mutual shall determine in its sole and absolute discretion:


 
-6-

--------------------------------------------------------------------------------

 
(i) terminate any services it performs for Policyholder and terminate any
insurance (including the Insurance Policies) issued for the benefit of
Policyholder (where permitted by law);


(ii)  exercise with respect to the Collateral, in addition to all other rights
and remedies provided for in this Security Agreement or otherwise available to
it at law or in equity, all rights and remedies of a secured party on default
under the Uniform Commercial Code then in effect the Commonwealth of
Massachusetts.


If an Event of Default, as defined in ¶ 11(b through g) above occurs;


Liberty Mutual may, in its sole and absolute discretion, and without waiving any
other rights or remedies available under this Security Agreement or available to
a secured party under the Uniform Commercial Code, agree to waive the specific
Event of Default provided that the Policyholder shall first deliver to Liberty
Mutual, within thirty (30) days of the Event of Default, a clean, irrevocable
letter of credit providing for negotiation credit, (multiple partial draws
permitted), by sight draft without notation in substantially similar form to the
specimen to be provided by Liberty Mutual.  Upon receipt of said letter of
credit, Liberty Mutual shall remit to Policyholder the balance of the amounts
credited in the Cash Account after deduction of any outstanding unpaid
Obligations under this Security Agreement.  So long as a letter or letters of
credit satisfying the requirements of this ¶ 11 are maintained, the requirements
of ¶6 and ¶ 7, above, shall be suspended.
 
 
The Letter of Credit shall name Liberty Mutual as the beneficiary, contain an
evergreen clause, and be issued for a term of at least 12 months by a bank which
is, and shall continue to be “satisfactory” to Liberty Mutual. To be
“satisfactory” for the purposes of this Agreement a bank must be: (i) rated “C”
or better by Kroll Bond Rating Agency, Inc. and any successors (“Kroll rating”);
(ii) approved by the National Association of Insurance Commissioners; and, (iii)
otherwise acceptable to Liberty Mutual in its sole and unreviewable
discretion.  The amount of the letter of credit shall be the amount required by
the most recent Schedule with respect to the Potential Liability as defined in ¶
8 above reflecting estimated amounts of unpaid claims which are the
responsibility of the Policyholder because of the deductible and/ or loss limit
amount set forth in the deductible and / or premium endorsement(s).


If at any time the bank issuing a Letter of Credit ceases to be “satisfactory”
in Liberty Mutual’s sole and unreviewable discretion, Policyholder shall have 90
days from the date it receives written notice from Liberty Mutual that the bank
issuing the Letter of Credit no longer satisfies the requirements of this
Agreement to provide Liberty Mutual with a replacement Letter of Credit which
fully complies with the requirements of this ¶6 or another form of security
acceptable to Liberty Mutual. If the Kroll rating of a bank is currently rated
below “C” or subsequently drops below “C”, Liberty Mutual may defer requiring
that some or all letters of credit provided by such bank be replaced if in
Liberty Mutual’s sole and unreviewable discretion the financial health of the
bank is such that the retention of one or more such Letters of Credit does not
currently pose an unacceptable financial risk to Liberty Mutual.


If the amount set forth on any subsequent Schedule is greater than the amount of
the then existing letter of credit, Policyholder shall deliver within thirty
(30) days of receipt of written notice by Liberty Mutual, an amendment to the
existing letter of credit or an additional letter of credit (which shall
otherwise conform with the requirements of this paragraph) so that the total
amount of such letter(s) of credit equals the amount set forth on the most
recent Schedule. If such determination indicates that the amount of
Policyholder’s potential liability, as defined in ¶8, is less than the amount of
the existing Letter(s) of Credit, the Policyholder upon receipt of written
notice by Liberty Mutual may reduce the Letter(s) of Credit by amendment so that
the total amount of such Letter(s) of Credit) equals the amount set forth on the
most recent Schedule.


 
-7-

--------------------------------------------------------------------------------

 
No later than 30 days before the date of termination of any such letter of
credit, the Policyholder shall deliver to Liberty Mutual a substitute letter of
credit which fully complies with the requirements specified above.  The
substitute letter of credit shall take effect no later than the date of
termination of the expiring letter of credit.  Policyholders' duty to deliver
such a substitute letter of credit shall continue until Policyholder has paid or
liquidated all of its Obligations pursuant to the Insurance Policies and this
Security Agreement.


Liberty Mutual agrees to draw upon any such letter of credit only if the
Policyholder fails to reimburse Liberty Mutual as provided in ¶ 5, except that,
in the event that the Policyholder either: (i) fails to deliver an amended or
additional letter of credit as specified above; (ii) fails to deliver a
substitute letter of credit as specified above; (iii) fails to deliver a
replacement letter of credit as specified above, then Liberty Mutual may draw
upon the full amount of the letter of credit.


12. Additional General Terms & Provisions.   See Attached Appendix A which is
incorporated herein by reference and made a part hereof.








IN WITNESS WHEREOF, Policyholder has executed and delivered this Agreement as of
the date first set forth above.


ITT Educational Services, Inc.




By: /s/ Kevin M. Modany


Its: CEO


Accepted by Liberty Mutual as of the date first set forth above.


LIBERTY MUTUAL INSURANCE COMPANY




 
By:
 
/s/ Candice Gaeta
Its:
AUTHORIZED AGENT                                           
 


 
 
-8-

--------------------------------------------------------------------------------

 

APPENDIX A
ADDITIONAL GENERAL TERMS & PROVISIONS






Expenses. The Policyholder will pay to Liberty Mutual upon demand, any and all
reasonable expenses, including, without limitation, reasonable legal fees and
expenses, and the fees and expenses of any experts and agents, which Liberty
Mutual may incur in connection with (a) the exercise or enforcement of any of
the rights or remedies of Liberty Mutual hereunder, and/or (b) the failure by
Policyholder to perform or observe any of the provisions hereof. The payment of
such expenses shall be Obligations hereunder.


No Waiver; Cumulative Remedies; Amendment.  No failure on the part of Liberty
Mutual to exercise nor any delay in exercising any right, power or remedy
hereunder shall operate as a waiver hereof.  No single or partial exercise by
Liberty Mutual of any right, power, or remedy hereunder shall preclude any other
or further exercise thereof or the exercise of any other right, power, or remedy
hereunder.  Liberty Mutual shall not be deemed to have waived any of its rights
or remedies hereunder by any act, delay, omission or otherwise or by any course
of dealing and no waiver shall be valid unless in writing, signed by Liberty
Mutual and then, only to the extent set forth therein. The remedies provided
herein are cumulative and not exclusive. None of the provisions of this Security
Agreement may be waived, altered, modified or amended other than by an
instrument in writing signed by Liberty Mutual and the Policyholder.


Termination. This Security Agreement shall continue in full force and effect
until the Policyholder has no further Obligations to Liberty Mutual hereunder
and under any and all policies of insurance subject to this security agreement
issued by Liberty Mutual.




Rights and Interests Absolute. Rights and Interests Absolute.  All rights of
Liberty Mutual hereunder shall be absolute and unconditional irrespective of:
(a) any changes in the time, manner or place of payment or in any other term of
any of the Obligations or any other amendment or waiver of or any consent to any
departure from the Obligations; (b) any release, amendment, waiver, or consent
to any departure from any guaranty for any of the Obligations; or, (c) any other
circumstances which might constitute a release or discharge of any Policyholder.


Policyholder waives any right to require Liberty Mutual to: (i) proceed against
any person, including without limitation any other "named insured" or (ii)
pursue any other remedy in Liberty Mutual's power; and, Policyholder further
waives any defense arising by reason of any disability of any "named
insured".   Policyholder hereby expressly waives all rights at law or in equity
to argue as a defense to Liberty Mutual's rights to draw against the “Cash
Account” under this Security Agreement, Policyholder's rights to subrogation,
reimbursement, exoneration, contribution, and/or to set-off.


Successors and Assigns.  This Security Agreement shall be binding upon and inure
to the benefit of all of the parties' respective successors and assigns;
notwithstanding the foregoing, however, Policyholder may not assign its
interests or delegate its duties hereunder without Liberty Mutual's prior
written consent, in its sole and absolute discretion, and any prohibited
assignment or delegation shall be void. No consent to an assignment or
delegation by Liberty Mutual shall release Policyholder of any present or future
Obligations to Liberty Mutual.


 
-9-

--------------------------------------------------------------------------------

 
Rules of Construction. Neither this  Security Agreement nor any uncertainty or
ambiguity herein shall be automatically construed or resolved against
Policyholder or Liberty Mutual, whether under any general rule of construction
or otherwise; to the contrary, this  Security Agreement has been reviewed by all
parties and their respective legal counsel and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of the parties hereto, to wit,
enforcing the Obligations owing by Policyholder to Liberty Mutual. Titles and
headings are for the convenience of the reader only, and shall have no
substantive or interpretative force or effect whatsoever.


Merger and Integration; Severability. This  Security Agreement and all executed
documents delivered pursuant hereto constitute the entire understanding and
contract between the parties hereto pertaining to the subject matter hereof, and
supersede any and all prior oral or written representations or communications
with respect to the subject matter hereof, all of which communications are
merged herein.  This Security Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument Any provision of this
Security Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof.


Waiver of Trial by Jury.   Policyholder and Liberty Mutual hereby waive any
right to a trial by jury in any action or proceeding to enforce or defend any
rights under this Security Agreement or under any agreement, instrument or
document delivered, or which may in the future be delivered, in connection
herewith and agree that any such action or proceeding shall be tried before a
court and not before a jury.


Counterparts; Electronic and Facsimile.  This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original for all
purposes, but all of which shall constitute one and the same instrument.  This
Agreement may be delivered electronically or by facsimile and an electronic or
facsimile version of this Agreement shall be binding as an original.




Governing Law.  This Security Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.




 
-10-

--------------------------------------------------------------------------------

 
































[Missing Graphic Reference]












ITT Educational Services Inc.
CASH SECURITY SCHEDULE
 


 




EFFECTIVE
DATE
CASH COLLATERAL AMOUNT
12/15/2015
$2,187,000.00

 












THIS SCHEDULE REMAINS IN EFFECT UNTIL SUPERSEDED BY A REPLACEMENT SCHEDULE


















 
-11-

--------------------------------------------------------------------------------

 


























ITT EDUCATIONAL SERVICES, INC.
POLICY NUMBER
LISTING


WA7-64D-434763-014
WA7-64D-434763-013
WA7-64D-434763-012
WA7-64D-434763-011
WA7-64D-434763-010
WA7-64D-434763-019
WA7-64D-434763-018
WA7-14D-434763-017
WA7-14D-434763-016
WA7-14D-434763-015
WA7-14D-434763-014
WA7-14D-434763-013




WC7-641-434763-024
WC7-641-434763-023
WC7-641-434763-022
WC7-641-434763-021
WC7-641-434763-020
WC7-641-434763-029
WC2-641-434763-028
WC2-141-434763-027
WC2-141-434763-026
WC2-141-434763-025
WC2-141-434763-024
 
-12-

--------------------------------------------------------------------------------

 
WC2-141-434763-023




TB2-641-434763-054
TB2-641-434763-034
TB2-641-434763-053
TB2-641-434763-033
TB2-641-434763-052
TB2-641-434763-032
TB2-641-434763-051
TB2-641-434763-031
TB2-641-434763-050
TB2-641-434763-030
TB2-641-434763-059
TB2-641-434763-039
TB2-641-434763-038
TB2-141-434763-037
TB2-141-434763-036
TB2-141-434763-035
TB2-141-434763-034
TB2-141-434763-033

 
 
-13-

--------------------------------------------------------------------------------

 
